Voto particular disidente emitido por el
Juez Asociado Señor Estrella Martínez.
Hasta ahora, tan solo la prensa, además del público en general goza de libre entrada a nuestras salas de justicia. ¿Por qué excluir a la televi-sión y a la radio? La tecnología mo-derna ha desarrollado, por ejemplo, pequeñas cámaras silenciosas que pueden telegrabar los procedimien-tos judiciales sin interferencia con su desenvolvimiento usual. De esti-mar que pueden lastimarse los dere-chos de los litigantes, existe multi-plicidad de precedentes para la reglamentación del proceso. En mu-chas jurisdicciones, debe recordarse también, no se han erigido trabas de ninguna naturaleza y el experi-mento ha sido exitoso.(1)
Los alegados fundamentos para denegar la difusión de la vista preliminar del caso del niño Lorenzo siguen desmoronándose. A pesar de ello, una Mayoría de este Tribunal se resiste a continuar adelantando la gesta sugerida por el ex Juez Presidente José Trías Monge e implantada bajo la Corte del ex Juez Presidente Hernández Denton.
*38Hoy comparece otro medio televisivo, representado por un periodista y licenciado en Derecho, solicitando que le inyectemos vida, vigor y vigencia a las protecciones de li-bertad de expresión y prensa. Lejos de otorgarle vida a esa petición, le damos muerte a la posibilidad de transmitir en su totalidad, por el bien del interés público, de las partes involucradas y del propio sistema de justicia criminal, el caso del niño Lorenzo; esto, como he expresado, “en claro retroceso a los esfuerzos por lograr que el Poder Judicial sea más transparente y accesible a nuestra ciudadanía”.(2)
Desde la aprobación del nuevo Canon 15 de Ética Judicial, 4 LPRAAp. IV-B, he sostenido que lo dispuesto en un programa experimental no puede ser una camisa de fuerza o una excusa para reconocer el pleno acceso a los procesos judiciales en nuestro esquema constitucional. A fin de cuentas, los reclamos constitucionales, como el planteado por la peticionaria Telemundo, no pueden despacharse con el razonamiento de que en el Reglamento del Programa Experimental para el Uso de Cámaras Fotográficas y de Equipo Audiovisual de Difusión por los Medios de Comuni-cación en los Procesos Judiciales (Reglamento), según en-mendado, esto no se considera, ya que una norma de mayor rango faculta y exige resolver la controversia planteada.
Ante ese cuadro, procede reiterar lo que advertí cuando se enmendó el Reglamento, a saber:
[S]i bien el [...] Reglamento dispone la manera como debe ope-rar el programa experimental, desde la aprobación del nuevo Canon 15 de Ética Judicial se han establecido precedentes his-tóricos al permitir la cobertura de vistas orales celebradas ante este Tribunal, así como transmisiones de varias instan-cias de procedimientos judiciales de naturaleza penal. A pesar de que estos procedimientos judiciales quedan fuera del al [c] anee del PECAM, considero que al permitir su cobertura le hemos otorgado fiel cumplimiento al reseñado propósito cardinal que nos llevó a aprobar el nuevo Canon 15. Resulta opor-*39tuno puntualizar que en las ocasiones en que permitimos el acceso de la prensa a procedimientos judiciales fuera de lo co-bijado en el PECAM, siempre hice hincapié en que [debíamos] movemos a considerar la necesidad de uniformar y ampliar las normas que se iniciaron con la implantación del programa experimental. (Énfasis en el original y escolio omitido).(3)
“Ciertamente, lo que sí constituye un impedimento es la ausencia de voluntad de acción inmediata de este Tribimar.(4) Por ello, nuevamente DISIENTO.(5)

 J. Trías Monge, Sociedad, Derecho y Justicia, Río Piedras, Editorial de la Universidad de Puerto Rico, 1986, págs. 328-329.


 Véase In re Enmdas. Regí. Uso Cámaras Proc. Jud., 193 DPR 475, 504 (2015) (Voto particular del Juez Asociado Señor Estrella Martínez).


 Véase Televicentro of PR, LLC, Ex parte, 195 DPR 18, 29 (2016), Voto particular disidente de Juez Asociado Señor Estrella Martínez.


 Véase ASPRO, Ex parte, 192 DPR 961, 972 (2015) (Voto particular del Juez Asociado Señor Estrella Martínez).


 Además de lo expuesto, reitero los fundamentos contenidos en el Voto particular disidente del Juez Asociado Señor Estrella Martínez emitido en Televicentro of PR, LLC, Ex parte, supra.